PER CURIAM.
*890Forrest Russell ("Defendant") appeals from the judgment and sentence, entered on his convictions after a jury trial, in which he was found to be a persistent offender and sentenced as such. His sole claim of error is that no charging document pleading that he was a persistent offender was ever filed, although he concedes the State presented sufficient evidence of his status at the outset of the trial. The State has filed a supplemental legal file, which includes a second information in lieu of indictment. That second information was filed on the date of the trial and contains allegations regarding Defendant's status as a persistent offender. Defendant has not disputed the contents of the supplemental legal file or otherwise challenged the existence or accuracy of that charging document. In fact, counsel for Defendant has filed a "motion to clarify the record on appeal" explaining that the second information in lieu of indictment did not appear in the trial court record at the time the original legal file was prepared and that counsel was not attempting to deceive the court or opposing counsel with the original legal file. The only relief requested in the motion is that the record be clarified to reflect counsel's explanation therein. The motion is granted.
This appeal has no merit. The judgment is affirmed. An extended opinion would have no precedential value nor serve any jurisprudential purpose. See Rule 30.25(b).